Exhibit 10.13

EXECUTION COPY

VTB HOLDINGS, INC.

2011 PHANTOM EQUITY APPRECIATION PLAN

VTB Holdings, Inc., a Delaware corporation (the “Company”), wishes to attract
employees, directors and consultants to the Company and its Affiliates, to
induce employees, directors and consultants to remain with the Company and its
Affiliates, to encourage them to increase their efforts to make the Company’s
business more successful and to enhance equity holder value. In furtherance
thereof, the VTB Holdings, Inc. 2011 Phantom Equity Appreciation Plan (the
“Plan”) is designed to provide employees, directors and consultants of the
Company and its Affiliates with an additional incentive through the grant of
Phantom Units.

ARTICLE I.

DEFINITIONS.

Whenever used herein and unless otherwise provided in a Participant’s Award
Agreement, the following terms shall have the meanings set forth below:

1.1. “Affiliate” means, with respect to any Person, (i) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the stock having
ordinary voting power in the election of directors of such Person, (ii) each
Person that controls, is controlled by or is under common control with such
Person, and (iii) each of such Person’s officers, directors, managers (in the
case of any Person that is a manager-managed limited liability company), and
general partners. For the purpose of this definition, “control” of a Person
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of its management or policies, whether through the ownership
of voting securities, by contract or otherwise. With respect to any natural
person, “Affiliates” shall also include, without limitation, such person’s
spouse, issue, parents, siblings, and any trust the beneficiaries or grantor of
which are limited solely to such person and/or such other persons.

1.2. “Authority” means the United States of America or any other nation, any
state or other political subdivision thereof, or any entity, agency or authority
(foreign, federal, state or local) exercising executive, legislative, judicial,
regulatory or administrative functions of government or any court, tribunal or
arbitrator, and any self-regulatory organization.

1.3. “Approved Sale” shall have the meaning given such term in the Stockholders
Agreement; provided, however, that an Approved Sale will not be deemed to have
occurred unless such event would also be a “change in control” under Code
Section 409A or would otherwise be a permitted distribution event under Code
Section 409A.

1.4. “Award” means a grant of Phantom Units under the Plan.

1.5. “Award Agreement” means the written agreement between the Company and a
Participant pursuant to which an Award is granted and which specifies the terms
and conditions of that Award, including the vesting requirements applicable to
that Award. All Awards shall be evidenced by an Award Agreement.

1.6. “Board” means the Board of Directors of the Company.

1.7. “Cause” shall have the meaning ascribed to it in the Participant’s
employment or consulting agreement or, if no employment or consulting agreement
is in effect or if “cause” is not defined therein, “Cause” shall mean:

(a) the Participant’s conviction of or plea of guilty or nolo contendere to a
felony;

(b) a determination by the Board that the Participant committed fraud,
misappropriation or embezzlement against any Person;

(c) the Participant’s material breach of the terms of any material written
agreement with the Company or any Affiliate to which Employee is a party;

(d) the Participant’s willful misconduct or gross neglect in performance of
Participant’s duties; or

(e) the Participant’s failure or refusal to carry out material responsibilities
reasonably assigned by the Board or the Company’s Chief Executive Officer to the
Participant;

provided, however, that with respect to subsections (c), (d) and (e) above,
Cause will only be deemed to occur after written notice to the Participant of
such action or inaction giving rise to Cause and the failure by the Participant
to cure such action or inaction (which is capable of cure) within 30 days after
written notice.

1.8. “Code” means the Internal Revenue Code of 1986, as amended.

1.9. “Committee” means the committee appointed by the Board to administer the
Plan, or if no such committee is appointed, the Board.

1.10. “Common Shares” means shares of Common Stock.

1.11. “Common Stock” means the Company’s Common Stock, par value $.01.

1.12. “Common Stockholder” means holders of the Company’s Common Stock.

1.13. “Effective Date” means November 9, 2011.

1.14. “Grant Date” means the effective date on which the Committee grants
Phantom Units to a Participant.

1.15. “Grant Date Value” means the initial value of each Phantom Unit as
determined in the sole discretion of the Committee on the Grant Date and as set
forth in the Participant’s Award Agreement and relative to which the Unit
Appreciation Value shall be calculated.

1.16. “Participant” means any employee, director or consultant of the Company or
any of its Affiliates to whom an Award is made.

 

2

1.17. “Payment Date Value” means upon an Approved Sale, the consideration to be
paid to the Common Stockholders of the Company with respect to each outstanding
share of Common Stock (on a fully diluted basis).

1.18. “Person” means an individual, a general or limited partnership, a
corporation, a limited liability company, an association, a joint stock company,
a business or other trust, a joint venture, a company, an unincorporated
organization, an Authority or any other legal entity.

1.19. “Phantom Unit” means a hypothetical unit designated by the Company as a
metric for measuring future payments. Phantom Units do not represent Common
Shares or any other equity security of the Company or its Affiliates, nor does a
Phantom Unit provide any rights to obtain ownership of any Common Shares or any
other equity security of the Company of its Affiliates.

1.20. “Stockholders Agreement” means the VTB Holdings, Inc. Stockholders
Agreement dated January 7, 2011 entered into in connection with the consummation
of the transactions contemplated by that certain Stock Purchase Agreement dated
September 28, 2010.

1.21. “Termination of Service” means a Participant’s termination of employment
or other service, as applicable, with the Company and all of its Affiliates for
any reason, including without limitation, death, disability, termination by the
Company or any of its Affiliates with or without Cause and resignation by the
Participant. For purposes of the Plan, unless otherwise determined by the
Committee in its sole discretion, a change in the capacity in which a
Participant is employed by, or otherwise providing services to, the Company
and/or its Affiliates or a change in the entity employing the Participant or to
which the Participant otherwise provides services will not be deemed a
Termination of Service so long as the Participant continues providing services
as an employee, director or consultant to the Company or an Affiliate of the
Company. If a Participant’s employment or other service relationship is with an
Affiliate of the Company and that entity ceases to be an Affiliate of the
Company, the Participant will be deemed to have incurred a Termination of
Service when the entity ceases to be an Affiliate of the Company unless the
Participant transfers employment or other service to the Company or its
remaining Affiliates.

1.22. “Unit Appreciation Value” means with respect to each Phantom Unit, the
amount, if any, by which the Payment Date Value exceeds the Grant Date Value.

ARTICLE II.

EFFECTIVE DATE AND TERMINATION OF THE PLAN.

The Plan shall become effective on the Effective Date and shall terminate on the
tenth anniversary of the Effective Date; provided, however, that the Committee
may at any time prior to the tenth anniversary of the Effective Date terminate
the Plan; provided further, however, that the termination of the Plan shall not
impact any Awards that are outstanding as of the date of such termination.

 

3

ARTICLE III.

ADMINISTRATION OF THE PLAN.

The Plan shall be administered by the Committee, who shall have full
responsibility and authority to administer the Plan. The Committee shall have
full authority to (i) determine to whom Awards will be granted, (ii) determine
the amount of Awards to be granted, (iii) determine the terms and conditions of
Awards (including, but not limited to, restrictions as to vesting,
transferability or forfeiture, settlement of an Award and waivers or
accelerations thereof, based in each case on such considerations as the
Committee shall determine) and all other matters to be determined in connection
with an Award and (iv) otherwise do all things it deems appropriate to carry out
the purposes of the Plan. Any interpretation by the Committee of the terms and
provisions of the Plan and Award Agreements and the administration thereof, and
all actions taken by the Committee, shall be final and binding on Participants
and all other Persons.

ARTICLE IV.

ELIGIBILITY, GRANT AND VESTING.

4.1. Eligibility. Any employee, director and consultant of the Company or its
Affiliates who is designated by the Committee as eligible to participate in the
Plan shall be eligible to receive an Award under the Plan.

4.2. Phantom Units. The maximum number of Phantom Units available for grant
under the Plan shall be 991,692.

4.3. Grant of Phantom Units. Subject to the other terms of the Plan, the
Committee shall, in its sole discretion as reflected by the terms of the
applicable Award Agreement: (i) determine and designate from time to time those
Participants to whom Phantom Units are to be granted and the number of Phantom
Units to be granted to each such Participant, considering the position and
responsibilities of the Participant, the nature and value to the Company of the
Participant’s present and potential contribution to the success of the Company,
whether directly or through an Affiliate, and such other factors as the
Committee may deem relevant; (ii) determine the Grant Date Value of each Phantom
Unit; (iii) determine the time or times when, and the manner and conditions
under which, each Phantom Unit shall be vested and paid-out; and (iv) determine
or impose other conditions to the grant of Phantom Units under the Plan as it
may deem appropriate.

4.4. Vesting. The Committee may condition the vesting upon: (i) the
Participant’s continued employment or other service with the Company or any of
its Affiliates over a period of time; (ii) the Company’s or any of its
Affiliates’ attainment of specified financial targets; (iii) the achievement by
the Participant, the Company or any of its Affiliates of any other performance
goals set by the Committee; or (iv) any combination of the above conditions, as
specified in the relevant Award Agreement. In addition, upon an Approved Sale,
the Committee may condition vesting and payment of the Unit Appreciation Value
upon the Participant’s continuation of employment with the Company or a
successor entity or such other conditions as the Committee shall determine. The
Committee may, in its sole discretion and at any time, accelerate the vesting of
all or part of any Award.

 

4

ARTICLE V.

PAYMENT OF VESTED UNIT APPRECIATION VALUE

5.1. Subject to Section 5.3 below, upon an Approved Sale, the Unit Appreciation
Value with respect to each vested Phantom Unit shall be payable in the same
manner, according to the same schedule and at the same time as payments are made
to Common Stockholders of the Company in connection with such Approved Sale (and
as such, each Participant recognizes that his or her payment of the Unit
Appreciation Value may not be made in full until the expiration of any escrow,
holdback, earnout, indemnification or similar condition); provided, however,
that unless otherwise permitted by Code Section 409A, no payments of the Unit
Appreciation Value shall be made in respect of an Approved Sale after the fifth
anniversary thereof.

5.2. Upon payment of the Unit Appreciation Value pursuant to this Article V:
(i) the vested Phantom Units with respect to which such payments were made shall
be cancelled; and (ii) any unvested Phantom Units shall be cancelled for no
consideration; and in both cases, no further payments shall be made from the
Plan in relation to such Phantom Units.

5.3. In accordance with Code Section 409A, with respect to an Approved Sale, the
Committee, in its sole discretion, may condition payment of the Unit
Appreciation Value upon the Participant’s continuation of employment with the
Company or a successor entity or such other conditions as the Committee shall
determine.

ARTICLE VI.

TERMINATION OF SERVICE

6.1. Unless specifically provided otherwise in an Award Agreement or as
otherwise provided by the Committee in its sole discretion, in the event that a
Participant incurs a Termination of Service for any reason (excluding a
termination for Cause), (i) the Participant’s unvested Phantom Units shall
immediately terminate and be cancelled for no consideration and (ii) the
Participant’s vested Phantom Units shall remain outstanding until an Approved
Sale.

6.2. If a Participant is terminated for Cause, the Participant shall forfeit his
or her entire Award, including all vested and unvested Phantom Units.

ARTICLE VII.

LIMITS ON TRANSFERABILIY OF AWARDS.

No Award or other right or interest of a Participant under the Plan shall be
pledged, assigned or transferred for any reason during the Participant’s
lifetime, and any attempt to do so shall be void and the relevant Award shall be
forfeited.

 

5

ARTICLE VIII.

TAX WITHHOLDING.

The Company and its Affiliates shall be entitled to withhold from any payments
under the Plan any amount of tax withholding determined by the Committee to be
due in respect of an Award.

ARTICLE IX.

INTERPRETATION AND AMENDMENTS, OTHER RULES.

The Committee may make such rules and regulations and establish such procedures
for the administration of the Plan as it deems appropriate. Without limiting the
generality of the foregoing and subject to the other terms of the Plan, the
Committee may (i) at the time of grant, determine the extent, if any, to which
Awards shall be forfeited (whether or not such forfeiture is expressly
contemplated hereunder); (ii) interpret the Plan and the Award Agreements
hereunder, with such interpretations to be conclusive and binding on all Persons
and otherwise accorded the maximum deference permitted by law; and (iii) take
any other actions and make any other determinations or decisions that it deems
necessary or appropriate in connection with the Plan or Award Agreements or the
administration or interpretation thereof. Unless otherwise expressly provided
hereunder or under an Award Agreement, the Committee, with respect to any Award,
may exercise its discretion hereunder at the time of grant or thereafter. In the
event of any dispute or disagreement as to the interpretation of the Plan, any
Award Agreement or any rule, regulation or procedure, or as to any question,
right or obligation arising from or related to the Plan or any Award Agreement,
the decision of the Committee shall be final and binding upon all Persons. The
Committee may amend the Plan and Award Agreements as it shall deem advisable.

ARTICLE X.

CHANGES IN CAPITAL STRUCTURE

In the event of any stock dividend, recapitalization, forward split or reverse
split, reorganization, merger, consolidation, spin-off, combination, repurchase
or share exchange, extraordinary or unusual cash distribution or other similar
corporate transaction or event, the Committee shall make such changes to the
Plan or Awards as it deems appropriate and its determination shall be final,
binding and conclusive. The Plan shall not affect, in any way, the right or
power of the Company to make adjustments, re-classifications, reorganizations or
changes of its capital or business structure, to make distributions to its
Common Stockholders, or to merge or to consolidate or to dissolve, liquidate or
sell, or transfer all or part of its business or assets.

ARTICLE XI.

MISCELLANEOUS.

11.1. Section 409A Compliance. The Plan and all Awards are intended to comply
with, or be exempt from, Code Section 409A and all regulations, guidance,
compliance programs and other interpretative authority thereunder, and shall be
interpreted in a manner consistent therewith; provided, however, that neither
the Company, any of its Affiliates or any member of the Committee, shall have
any liability to Participants or any other Person if any Award is not

 

6

exempt from or compliant with Code Section 409A. Notwithstanding anything
contained herein to the contrary, in the event any Award is subject to Code
Section 409A, the Committee may, in its sole discretion and without a
Participant’s prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions as deemed appropriate by the Committee to
(i) exempt the Plan and/or any Award from the application of Code Section 409A,
(ii) preserve the intended tax treatment of any such Award or (iii) comply with
the requirements of Code Section 409A.

11.2. No Rights to Employment or Other Service. Nothing in the Plan or in any
Award Agreement shall confer on any Participant any right to continue in the
employ or other service of the Company or its Affiliates or interfere in any way
with the right of the Company or its Affiliates to terminate a Participant’s
employment or other service at any time and for any reason.

11.3. No Right to an Award. Neither the adoption of the Plan nor any action of
the Board or of the Committee shall be deemed to give any individual any right
to be granted an Award under the Plan’s terms, except as may be evidenced by an
Award Agreement duly executed on behalf of the Company or its Affiliate, and
then only to the extent and on the terms and conditions set forth therein. The
Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of funds or assets to
assure the performance of its obligations under any Award.

11.4. Additional Obligations. Participants shall take whatever actions and
execute whatever documents the Committee deems necessary or advisable in order
to carry out or effect one or more of the obligations or restrictions imposed on
the Participant pursuant to the provisions of the Plan and the relevant Award
Agreement. In connection with an Approved Sale, each Participant shall be
subject to and shall comply with any escrow and/or indemnification requirements
imposed upon the Common Stockholders of the Company.

11.5. No Fiduciary Relationship. Nothing contained in the Plan, and no action
taken pursuant to the provisions of the Plan, shall create or shall be construed
to create a trust of any kind, or a fiduciary relationship between the Company,
its Affiliates, the officers of the Company or its Affiliates or the Committee,
on the one hand, and the Participant or any Person claiming rights by or through
the Participant, on the other.

11.6. Notices. All notices under the Plan shall be in writing, and if to the
Company, shall be delivered to the Committee or mailed to its principal office,
addressed to the attention of the Committee; and if to the Participant, shall be
delivered personally, sent by facsimile transmission or mailed to the
Participant at the address appearing in the records of the Company or its
Affiliates. Such addresses may be changed at any time by written notice to the
other party given in accordance with this Section.

11.7. Exculpation and Indemnification. The Company shall indemnify and hold
harmless any member of the Committee from and against any and all liabilities,
costs and expenses incurred by such members as a result of any act or omission
to act in connection with the performance of such Person’s duties,
responsibilities and obligations under the Plan.

 

7

11.8. Captions. The use of captions in this Plan is for convenience. The
captions are not intended to provide substantive rights.

11.9. Governing Law. All questions concerning the construction, validity and
interpretation of the Plan shall be governed by the internal law, not the law of
conflicts, of the State of New York.

 

8